Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10955057. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
4.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10955057. Although the claims at issue the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohrendorf (US patent 4,479,512.

Regarding claim 1. 
Ohrendorf disclose a hydraulic control valve unit (figures 9-10) configured to actuate a hydraulic working load, comprising: 
“A cylindrical valve slide is movable both axially and rotatably in the casing cavity.  The valve slide includes a pair of rectangular cross section grooves which have 
a plurality of hydraulic ports (P,A.T) comprising an input port configured to be hydraulically coupled to a pump (P), a working port configured to be hydraulically coupled to the working load (A), and a return port configured to be connected to a hydraulic tank (T); 
a control slide (2) movable into different working positions in an axial direction and in a rotational direction about an axis of rotation; and 
a slide housing (1) with an inner diameter that surrounds the control slide such that the control slide is movable in the axial direction and in the rotational direction within the inner diameter of the slide housing to control hydraulic flow between the plurality of hydraulic ports; 
wherein the control slide comprises a first control segment (as shown below) which is delimited in the axial direction by a first control edge; 

    PNG
    media_image1.png
    736
    908
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    975
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    829
    975
    media_image3.png
    Greyscale

wherein the slide housing comprises a first housing segment that cooperates with the first control segment to control a first flow cross section for hydraulic flow within the inner diameter of the slide housing at the first control segment; 

As shown above.

wherein the first control edge of the first control segment in cooperation with the first housing segment is configured to modify size of the first flow cross section at the 
As shown above.

Regarding claim 8. 
The control valve unit according to claim 1, wherein the first control segment of the control slide comprises an inlet control segment hydraulically upstream of the working port to control hydraulic flow to the working port.

Port (P) the supply can be said to be upstream of load port (A) or (B).

Regarding claim 9.
 The control valve unit according to claim 1, wherein the first control segment of the control slide comprises an outlet control segment hydraulically positioned between the working port and the return port to control hydraulic flow to the return port.

When the slide translates the control segments can at some point be between the individual outlets. Where the return can be seen as either ports (A, B or T) depending on system configuration.

Regarding claim 10. 


	The figures above show multiple segments on the slide acting with control edges on the housing any of which can broadly be seen as first and second.

           wherein the second control edge of the second control segment in cooperation with the second housing segment is configured such that for a fixed axial position of the control slide within the slide housing, the second flow cross section at the second control segment is constant in size for any rotational position of the control slide within the slide housing.

Regarding claim 12. 
Ohrendorf discloses a hydraulic control valve unit configured to actuate a hydraulic working load, comprising: 
a plurality of hydraulic ports (P,A.T) comprising an input port configured to be hydraulically coupled to a pump (P), a working port configured to be hydraulically coupled to the working load (A), and a return port configured to be connected to a hydraulic tank(T);

slide housing (1) with an inner diameter that surrounds the control slide such that the control slide is movable in the axial direction and in the rotational direction within the inner diameter of the slide housing to control hydraulic flow between the plurality of hydraulic ports; 

    PNG
    media_image1.png
    736
    908
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    447
    975
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    829
    975
    media_image3.png
    Greyscale

wherein the control slide comprises a first control segment which is delimited in the axial direction by a first control edge, where the first control edge comprises an axially inner edge portion and an axially outer edge portion where the axially inner edge portion is offset inwardly in the axial direction relative to the axially outer edge portion; 

Multiple control segments and edges are shown above



Segments on slide cooperate with housing edges and ports.

wherein the first control edge of the first control segment in cooperation with the first housing segment is configured to modify size of the first flow cross section at the first control segment based on rotational position of the control slide within the slide housing.

 	Flow area through openings changes as slide rotates.

Allowable Subject Matter
Claims 2-7, 11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753